DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 11/19/21 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the set of petals."  There is insufficient antecedent basis for this limitation in the claim, and it is not clear what relationship there is between the claimed petals and the set of petals. The claims will be examined as though claim 5 recited “the petals.” 
Claims 6 and 7 recite the limitation "the cover." There is insufficient antecedent basis for this limitation in the claim. The claims will be interpreted as best understood in light of the specification.
Claim 13 recites the phrase "preferably 2 fingers." This phrase renders the claim indefinite because it is unclear whether the limitation following “preferably” is part of the claimed invention.  See MPEP § 2173.05(d). The preferably portion will be treated as an optional limitation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2013/0294583 A1 [Tanabe].

Regarding Claim 1:
Tanabe teaches a biological protection for closing an opening in a containment wall of a radioactive zone (abstract- the collimator defines the opening through which x-rays pass by closing), this protection comprising 
an iris-type diaphragm including a base in the form of a flat disc  [Fig. 6 (1)] supporting petals (6A-6L) formed by plates having substantially triangular contours [Fig. 6 (4a-f)] and made of at least one material protecting from ionising radiation [para 45], 
which petals are capable of being displaced parallel to the base between an open state in which these petals  jointly delimit a central opening and a closed state in which these petals are brought together to jointly form a continuous closed wall [Figs. 20-23]. 

Regarding Claim 3:
Tanabe teaches the biological protection according to claim 1, comprising means for guiding in translation each petal relative to the base [means for guiding is interpreted under 112(f) to correspond to a guideway. See instant pgpub para 74. Tanabe teaches a guideway in Fig. 9a and paras 39, 41.], 
each petal being guided in a direction of translational displacement that is specific thereto, each direction of displacement of a petal forming a certain angle relative to this petal, this angle being identical for each petal [Tanabe Fig. 8 shows the directions and angles of the petals along slides (20), while paras 39, 41, 46, et al describe the petal movements along these translational guides). 

Regarding Claim 4:
Tanabe teaches the biological protection according to claim 3, wherein each petal supports ball bearings in order to limit the friction forces generated between the petals and the base during the displacement of these petals [Fig. 9a demonstrates ball bearings between the petals and the support structures that connect the base to the petals]. 

Regarding Claim 5:
Tanabe teaches a protection according to claim 1, including a cover  having a central opening [Fig. 7 (7)), this cover covering all or part of the set of petals (6A-6L) while being fastened to the base [cover [7] covers part of the petals along a direction passing through the cover and said covered petals]. 

Regarding Claim 6:
Tanabe teaches the biological protection according to claim 4, wherein each petal supports ball bearings  in order to limit the friction forces generated between the petals (6A-6L) and the cover during the displacement of these petals [Fig. 9a demonstrates ball bearings between the petals and the support structures that connect the cover to the petals. Accordingly, these bearings reduce the friction forces generated between the cover and the petals.].

Regarding Claim 8:
Tanabe teaches the biological protection according to claim 1, wherein the different petals are identical [see e.g. Fig. 12], each petal having a substantially triangular shape [as shown throughout the Figures], comprising a first edge and a second edge [shown throughout the 

Regarding Claim 9:
Tanabe teaches the biological protection according to claim 8, wherein the first edge has a domed profile and the second edge  of each petal has a hollow profile that complements the profile of the first edge [this relationship in shown in Fig. 10, wherein the stepped portion is the domed profile and the portion receiving the step is the hollow profile].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of US 4,450,578 [Hill].

Regarding Claim 10:
Tanabe teaches the biological protection according to claim 1, but fails to teach that each petal has a substantially triangular contour having a bevelled apex , in order to limit the external overall dimensions of the protection in a maximally-open state. Hill teaches an iris style diaphragm [Fig. 2] with substantially triangular petals (22) having a beveled apex away from the iris aperture. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the beveled apex of Hill to the petals of Tanabe. One would have been motivated to do so since this would save materials and reduce the mass of the petals.


Allowable Subject Matter
Claims 7 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881